Matter of Anyi M. (2017 NY Slip Op 04567)





Matter of Anyi M.


2017 NY Slip Op 04567


Decided on June 8, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2017

Friedman, J.P., Gische, Kapnick, Kahn, Gesmer, JJ.


4220

[*1]In re Anyi M., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Susan Clement of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Benjamin Welikson of counsel), for presentment agency.

Order of disposition, Family Court, New York County (Adetokunbo O. Fasanya, J.), entered on or about April 8, 2016, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of criminal trespass in the second degree, and imposed a conditional discharge until December 31, 2016, unanimously affirmed, without costs.
The court providently exercised its discretion in denying appellant's request for an adjournment in contemplation of dismissal, and instead adjudicating him a juvenile delinquent and imposing a conditional discharge (see Matter of Katherine W., 62 NY2d 947 [1984]), given the seriousness of the offense, which involved a residential burglary and the theft of valuable property, as well as negative factors in appellant's background. Furthermore, the court offered to reconsider this disposition if appellant complied with the terms of his conditional discharge (see Matter of Adabel D., 127 AD3d 604 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 8, 2017
CLERK